                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TYRONE DAVIS SMITH,

        Plaintiff,
                                                  Case No. 19-cv-197-jdp
   v.

ROGER KRANTZ AND JANE BRITT,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




              /s/                                       7/3/2019
        Peter Oppeneer, Clerk of Court                     Date
